                                                                                    Case 2:19-cv-01898-WBS-KJN Document 16 Filed 02/21/20 Page 1 of 2


                                                                                1   DALE L. ALLEN, JR., State Bar No. 145279
                                                                                    dallen@aghwlaw.com
                                                                                2   KEVIN P. ALLEN, State Bar No. 252290
                                                                                    kallen@aghwlaw.com
                                                                                3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                4   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                5   Facsimile:     (415) 813-2045

                                                                                6   Attorneys for Defendants
                                                                                    CITY OF VALLEJO, ANDREW BIDOU, and DAVID
                                                                                7   MCLAUGHLIN

                                                                                8
                                                                                                                  UNITED STATES DISTRICT COURT
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                                 EASTERN DISTRICT OF CALIFORNIA
                                                                               10
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                    ADRIAN BURRELL, an individual; and               Case No. 2:19-cv-01898-WBS-KJN
                                                                               12   MICHAEL WALTON, an individual,
                                                                                                                                     [PROPOSED] ORDER REGARDING
                                                                               13                          Plaintiff,                DEFENDANTS’ MOTION TO DISMISS THE
                                                                                                                                     COMPLAINT (F.R.C.P. 12(B)(6))
                                                                               14          v.                                        OR, IN THE ALTERNATIVE, STRIKE THE
                                                                                                                                     COMPLAINT (F.R.C.P. 12(F))
                                                                               15   CITY OF VALLEJO, a municipal
                                                                                    corporation; ANDREW BIDOU, in his                Hon. William B. Shubb
                                                                               16   official capacity as Chief of Police;
                                                                                    DAVID MCLAUGHLIN, individually and               Date:   April 6, 2020
                                                                               17   in his official capacity as Police Officer for   Time:   1:30 p.m.
                                                                                    the CITY OF VALLEJO; and DOES 1-50,              Ctrm:   5, 14th Floor
                                                                               18   individually and in their official capacities
                                                                                    as Police Officers for the CITY OF
                                                                               19   VALLEJO, joint and severally,

                                                                               20                          Defendants.

                                                                               21

                                                                               22          TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                                                               23          The motion by City of Vallejo, Andrew Bidou, and David McLaughlin (“Defendants”) to

                                                                               24   dismiss the Complaint filed by plaintiffs Adrian Burrell and Michael Walton (“Plaintiffs”) came

                                                                               25   on regularly for hearing on that on April 6, 2020, at 1:30 p.m., in Courtroom 5 of the above-

                                                                               26   entitled Court, located on the 14th Floor at 501 “I” Street in Sacramento, California, 95814.

                                                                               27   Allen, Glaessner, Hazelwood & Werth appeared on behalf of Defendants and the Law Offices of

                                                                               28   John L. Burris appeared on behalf of Plaintiffs.
                                                                                                                                                                         [PR.] ORDER
                                                                                                                                       1                       2:19-CV-01898-WBS-KJN

                                             366512.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 16 Filed 02/21/20 Page 2 of 2


                                                                                1            Having considered the papers in regard to this motion, and after oral argument, the Court

                                                                                2   hereby rules as follows:

                                                                                3            1.     Defendants’ Rule 12(b)(6) or, in the alternative, Rule 12(f), motion is GRANTED.

                                                                                4            In light of the above rulings, the following Paragraphs are dismissed and/or stricken from

                                                                                5   the Complaint WITH PREJUDICE: Paragraphs 29(a)-(j), (m), (o), (q)-(u). The Court further

                                                                                6   DISMISSES WITH PREJUDICE defendant Andrew Bidou.

                                                                                7            IT IS SO ORDERED.

                                                                                8

                                                                                9   Dated:                                        _____________________________________
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                                                  HON. WILLIAM B. SHUBB
                                                                               10                                                 SENIOR U.S. DISTRICT JUDGE
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11

                                                                               12

                                                                               13

                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                                                                                                          [PR.] ORDER
                                                                                                                                      2                         2:19-CV-01898-WBS-KJN

                                             366512.1
